 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9   JAMES GINZKEY, RICHARD                             Case No.: 2:18-cv-01773-RSM
10   FITZGERALD, CHARLES CERF, BARRY
     DONNER, and on behalf of the class members         STIPULATED MOTION AND ORDER
11   described below,                                   REVISING SCHEDULING ORDER
                                                        REGARDING CLASS
12                  Plaintiffs,                         CERTIFICATION
13          v.
14
     NATIONAL SECURITIES CORPORATION,
15   a Washington Corporation,

16                  Defendant.
17

18          Plaintiffs James Ginzkey, Richard Fitzgerald, Charles Cerf, and Barry Donner
19   (collectively, “Plaintiffs”) and Defendant National Securities Corporation (“Defendant”)
20   (collectively, the “Parties”), by and through their undersigned attorneys, hereby submit this
21   Stipulated Motion to Revise the Scheduling Order Regarding Class Certification in this case.
22          IT IS HEREBY STIPULATED:
23          WHEREAS, Plaintiffs filed the Complaint in this action on December 10, 2018
24   (ECF No. 1);
25          WHEREAS, the Court issued an Order on October 7, 2019 on the Parties’ prior Stipulated
26   Motion to Revise the Scheduling Order (ECF No. 35). The Court set a deadline for the Parties to
27
      STIPULATED MOTION AND ORDER REVISING                            BAKER & HOSTETLER LLP
      SCHEDULING ORDER REGARDING CLASS                                999 Third Avenue, Suite 3600
      CERTIFICATION                                                   Seattle, WA 98104-4040
      Case No.: 2:18-CV-1773                                          Telephone: (206) 332-1380
 1   complete discovery on class certification by February 3, 2020. The Court set a deadline for

 2   Plaintiffs to file a motion for class certification by March 2, 2020;

 3          WHEREAS, the Parties are conducting discovery on class certification through written

 4   discovery requests, document productions, and depositions. In order to respond to discovery

 5   requests, Defendants are in the process of reviewing over 140,000 pages of documents and

 6   anticipate the need to collect additional documents. The Parties also need to take at least five

 7   depositions prior to briefing class certification issues;

 8          WHEREAS, given the complexity of the class certification issues, the volume of document

 9   discovery to be conducted, and the witnesses’ and counsel’s availability for depositions, the Parties

10   anticipate that they will require additional time to complete discovery regarding class certification;

11          WHEREAS, should the Court grant the Parties’ request to revise the Scheduling Order, the

12   Parties have agreed to conduct the necessary depositions pursuant to the following schedule:

13                 Rule 30(b)(6) Deposition of Defendant on February 25, 2020 in New York, NY;

14                 Deposition of Plaintiffs James Ginzkey and Richard Fitzgerald on March 2, 2020

15                  and March 3, 2020 in Chicago, IL;

16                 Deposition of Plaintiff Barry Donner on March 11, 2020, in Orange County, CA;

17                 Deposition of Plaintiff Charles Cerf on March 23, 2020 in Washington, DC;

18          WHEREAS, there is good cause to continue the deadlines for class certification discovery

19   and briefing given the amount of time required to conduct all necessary discovery on class

20   certification issues. In particular, the Parties anticipate that they will need approximately 90

21   additional days to collect and exchange documents, prepare for and take depositions, confer on

22   any discovery issues, and make any necessary discovery motions;

23          WHEREAS, the Parties therefore request that the Court revise its Rule 16(b) and Rule

24   23(d) Scheduling Order Regarding Class Certification, and its Order of October 7, 2020, to allow

25   time for the Parties to adequately conduct discovery on and brief the class certification issues;

26

27
      STIPULATED MOTION AND ORDER REVISING                               BAKER & HOSTETLER LLP
      SCHEDULING ORDER REGARDING CLASS                                   999 Third Avenue, Suite 3600
      CERTIFICATION                                                      Seattle, WA 98104-4040
      Case No.: 2:18-CV-1773                                             Telephone: (206) 332-1380
 1          NOW THEREFORE, in consideration of the Parties’ stipulation and good cause shown,

 2   the Parties respectfully request the Court’s approval of this Motion and an Order revising the

 3   Scheduling Order as follows:

 4
      Deadline to complete discovery on class                            May 4, 2020
 5    certification (not to be construed as a
      bifurcation of discovery)
 6
      Deadline for Plaintiffs to file motion for class                   June 4, 2020
 7
      certification (noted on the fourth Friday after
 8    filing and service of the motion pursuant to
      Local Rules W.D. Wash. LCR 7(d)(3) unless
 9    the parties agree to different times for filing
      the response and reply memoranda).
10

11

12

13
     DATED: January 14, 2020
14                                                By: s/ Alexander N. Loftus
                                                      David P. Neuman, WSBA #48176
15                                                    ISRAELS NEUMAN PLC
                                                      10900 NE 8th Street, Suite 100
16                                                    PMB #155
17                                                    Bellevue, Washington 98004
                                                      Tel: (206) 795-5798
18                                                    Email: dave@israelsneuman.com

19                                                       Alexander N. Loftus, pro hac vice
                                                         Joseph Wojciechowski, pro hac vice
20                                                       STOLTMANN LAW OFFICES
21                                                       233 S. Wacker, 84th Floor
                                                         Chicago, IL 60606
22                                                       Tel: (312) 332-4200
                                                         Email: alex@stoltlaw.com
23                                                       joe@stoltlaw.com
24
                                                         Joshua B. Kons, Esq., pro hac vice
25                                                       LAW OFFICES OF JOSHUA B. KONS, LLC
                                                         939 West North Avenue, Suite 750
26                                                       Chicago, IL 60642
                                                         Tel: (312) 757-2272
27
      STIPULATED MOTION AND ORDER REVISING                              BAKER & HOSTETLER LLP
      SCHEDULING ORDER REGARDING CLASS                                  999 Third Avenue, Suite 3600
      CERTIFICATION                                                     Seattle, WA 98104-4040
      Case No.: 2:18-CV-1773                                            Telephone: (206) 332-1380
 1                                             Email: joshuakons@konslaw.com
 2                                             Attorneys for Plaintiffs James Ginzkey, Richard
 3                                             Fitzgerald, Charles Cerf, and Barry Donner

 4   DATED: January 14, 2020
                                          By: s/ James R. Morrison
 5                                              Douglas W. Greene, WSBA #22844
                                                James R. Morrison, WSBA #43043
 6                                              BAKER & HOSTETLER
 7                                              999 Third Avenue, Suite 3600
                                                Seattle, Washington 98104
 8                                              Tel: (206) 332-1380
                                                Fax: (206) 624-7317
 9                                              Email: dgreene@bakerlaw.com
                                                Email: jmorrison@bakerlaw.com
10

11                                             Fred Knopf, pro hac vice pending
                                               Chad Weaver, pro hac vice pending
12                                             Elizabeth Fellmeth, pro hac vice
                                               K. Nikki Sachdeva, pro hac vice pending
13                                             FREEMAN MATHIS & GARY LLP
                                               3650 Pacific Coast Highway, Suite 300
14
                                               Hermosa Beach, California 90254
15                                             Tel: (310) 937-2066
                                               fknopf@fmglaw.com
16                                             cweaver@fmglaw.com
                                               efellmeth@fmglaw.com
17                                             nsachdeva@fmglaw.com
                                               Attorneys for Defendant
18
                                               National Securities Corporation
19

20

21   IT IS SO ORDERED this 15th day of January 2020.

22

23                                          A
                                            RICARDO S. MARTINEZ
24                                          CHIEF UNITED STATES DISTRICT JUDGE
25

26

27
     STIPULATED MOTION AND ORDER REVISING                      BAKER & HOSTETLER LLP
     SCHEDULING ORDER REGARDING CLASS                          999 Third Avenue, Suite 3600
     CERTIFICATION                                             Seattle, WA 98104-4040
     Case No.: 2:18-CV-1773                                    Telephone: (206) 332-1380
